 RECEIVED
  MAR 1 ! 2019                   IN THE UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MISSOURI
 u.s. District Court
Eastern District of MO                     EASTERN DIVISION

      BRIAN E. CAMPBELL,                            )
                                                    )      Case No.:     4:17-cv-02684-JAR
               Plaintiff,                           )
                                                    )
      vs.                                           )
                                                    )      Removed from the Circuit Court of
      WALMART CORPORATION,                          )      St. Louis County, Missouri
                                                    )      Case No.:     17SL-CC03616
               Defendant.                           )


                               PLAINTIFF'S MOTION TO RECONSIDER


                    COMES NOW I Plaintiff Brian E. Campbell as Pro Se, to Respectfully Request


      the Court to Reconsider the time allowed to show/present the following video evidence


       (Exhibits) to the Jury during Trial:


                     1) Exhibit Pitt Campbell-8; Digital Surveillance Video footage labeled:


      Export_09_PTZ_HOUSEWARES_AND_STORAGE_Friday September 01 2017163758


       848f40d, which has a time length of 6 hours, from 12:00 am thru 6:00 am for the date of


      August 6, 2017. Which captured the incident mentioned in the complaint associated with


      the above case number.


                    I Plaintiff Brian E. Campbell respectfully beg the Court to Reconsider, the 20


      minutes, allowed time to show/present Exhibit Pitt Campbell-8 to the Jury during Trial. I


      Plaintiff Brian E. Campbell believe that in order for me to prove the true extent of the


      Case No.: 4:17-cv-02684-JAR                                                      Page 1 of 3
Negligent acts of the Defendant that caused me the bodily injuries, verified through


Exhibits Pitt Campbell-1 thru 7. I Plaintiff Brian E. Campbell will need at least 90 minutes


out of the 6 hour digital surveillance video footage. But if the Court would so humbly show


me Plaintiff Brian E. Campbell latitude, to allow me an unlimited time to thoroughly


show/present the digital surveillance video footage to the Jury during Trial. I will be able


to prove the true extent of the Defendant's Negligent acts. I Plaintiff Brian E. Campbell do


not believe that still shots/pictures extracted from the digital surveillance video footage will


give the Jury a clear, suitable or proper view of the extent of the Defendant's Negligent


actions that caused my bodily injuries.


            2) Exhibit Pltf Campbell-9; Digital Video footage labeled: 007.AVI, 008.AVI,


009.AVI, 010.AVI, 011.AVI, 012.AVI, 013.AVI, and 014.AVI, with all combined has a time


length of 40 minutes. Which captured the incident (different video scenes than Exhibit Pitt


Campbell-8) mentioned in the complaint associated with the above case number.


            I Plaintiff Brian E. Campbell respectfully beg the Court to Reconsider, the 15


minutes, allowed time to show/present Exhibit Pitt Campbell-9 to the Jury during Trial. I


Plaintiff Brian E. Campbell believe that in order for me to prove the true extent of the


Negligent acts of the Defendant that caused me the bodily injuries verified, through


Exhibits Pitt Campbell-1 thru 7. I Plaintiff Brian E. Campbell will need at least 30 minutes

Case No.: 4:17-cv-02684-JAR                                                      Page 2 of 3
out of the 40 minutes digital surveillance video footage. I Plaintiff Brian E. Campbell as


Pro Se at this time do not expect to call any physical bodied witnesses, and because of


this I Respectfully beg the Court for latitude by allowing me an unlimited time to thoroughly


show/present Exhibits Pltf Campbell 8 and 9 to the Jury during Trial.


          WHEREFORE, I Plaintiff Brian E. Campbell as Pro Se pray that the Court grant


me latitude, and Reconsider the time frame allowed to show/present the fore-mentioned


Exhibits to the Jury during Trial, to show proof that the conditions and actions that caused


my bodily injuries existed and went on for 3 hours prior to my injuries.




                  RESPECTFULLY SUBMITTED this 11th day of March, 2019


                                                    b.               l_.    cfJ1
                                                   Bnan E. Campbell/Pro Se

                                                   2230 Windsor Dr.

                                                   Florissant, MO 63033

                                                   (314) 218-0379

                                                   bcworkin@gmail.com




Case No.: 4:17-cv-02684-JAR                                                    Page 3 of 3
                              CERTIFICATE OF SERVICE


I Plaintiff, Brian E. Campbell hereby certify that a true and correct copy of the foregoing

PLAINTIFF'S MOTION TO RECONSIDER was sent via U.S Postal Service, Priority Mail,

Signature Required, this 11 1h day of March, 2019 to:



                  Boggs, Avellino, Lach & Boggs L.L.C.

                  9326 Olive Blvd.

                  Ste. 200

                  St. Louis, MO 63132




                                                    Brian E. Campbell      ~Se
